DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 5, 7 and 8 are objected to because:
Claim 2, line 3, the phrase, “the partition wall and the partition wall” in unclear and leave doubts as to what is being claim.
Claim 5, “protection unit is formed to have a length long enough to overlap an exhaustion cover plate coupled to the power side terminal portion “ is unclear, since (fig.7) shows protection unit and exhaustion cover plate seems to be equal in length.
Claim 7, line 3, “its” renders scope of the claim indefinite. 
Claim 8, line 2, “the connector” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park, US 9847200.
Regarding claim 1, Park discloses (figs. 5-12) a molded case circuit breaker, comprising:
 a power side terminal portion (11) provided at a front side of an enclosure (10), and having a fixed contact arm (15);
a finger assembly (17) coupled to the fixed contact arm (15), and disposed on a front surface of the power side terminal portion (11); and
a base bus supporter (30) coupled to an upper surface (13) and a lower surface (14) of the power side terminal portion (11), and having a finger hole [col. 5, lines 48-51] through which the finger assembly (17) is exposed,
where the base bus supporter (30) is provided with a protection unit (labeled in fig.9, below) configured to enclose the finger assembly (17) around the finger hole [col. 5, lines 48-51].
	
    PNG
    media_image1.png
    350
    439
    media_image1.png
    Greyscale

Regarding claim 2, Park further discloses where a partition wall (34) for phase-to-phase insulation is provided in the base bus supporter (30), and the protection unit (labeled in fig.9, above) is 
Regarding claim 4, Park further discloses wherein the protection unit (labeled in fig.9, above)
protrudes backward from a front surface (31) of a base bus supporter (30).
Regarding claim 5, as best understood, Park further discloses where the protection unit (labeled in fig.9, above) is formed to have a length long enough to overlap an exhaustion cover plate (32) coupled to the power side terminal portion (11).
Regarding claim 6, Park further discloses where an arc exhaustion space (36) is provided between the protection unit (labeled in fig.9, above) and the partition wall (34).
Regarding claim 7, Park further discloses where the protection unit (labeled in fig.9, above) is formed such that its upper and lower surfaces (32, 33) have different lengths from each other.

Regarding claim 8, Park further discloses where an interference preventing groove (see fig. 7) configured to prevent interference with the connector (16) for connecting the finger assembly (17) to the fixed contact arm (15) is formed on an upper surface (32) or a lower surface (33) of the protection unit (30).
Regarding claim 9, Park further discloses wherein a plurality of ribs (35) are formed between the protection unit (labeled in fig.9, above) and the partition wall (34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seiji et al, JP2009158271 [Seiji].
Regarding claim 3, Park further discloses, where the finger assembly (17) includes:
a finger (17) formed to have a shape of pincers; and a finger holder configured to fix the finger (17).
Park fails to explicitly disclose a finger spring configured to provide a contact pressure to the finger; and a holder for the finger spring.
Seiji discloses (figs. 1-15) a circuit breaker (20) having a finger spring (16) configured to provide a contact pressure to a finger (13); and a holder (17) for the finger spring (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus support of Park with the teaching of the bus support of Seiji, thereby ensuring good connection between the finger assembly and the bus bar, by applying contact pressure, utilizing springs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo, Sisley et al, Grunwald, Siebels et al, Bausch et al, Yee et al and Markowski et al are examples of circuit breakers comprising terminal covers similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833